Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7-14 and 17-19 of U.S. Patent No. 10925061.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	Claims 1 and 12 differ from patent claims 1 and 11 in that present claims recite a method performed by a base station and a base station while patent claims recite a method performed by a user equipment and a user equipment. Such a change is deemed obvious to one having ordinary skill in the art at the time the invention was made to provide obvious variants.
Claims 2-11 and 13-20 substantially correspond patent claims 2-4, 7-10, 12-14 and 17-19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 9-15 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu (US 20150117374) in view of Rubin et al (US 20130337822, “Rubin”).
	Re claims 1 and 12, Wu discloses a base station (BS) comprising a control circuit (figure 2, element 220), a processor (figure 2, element 200) and a memory (figure 2, element 210) for scanning multiple timings so that at least one random access (RA) preamble from the UE is received by the BS (figure 3, step 302) and transmitting an RA response to the UE after finishing reception of the at least one RA preamble (figure 3, step 304; paragraph [0037]). Wu fails to disclose a base station to scan all beams. However, Rubin discloses scanning all beams of the cell (paragraph [0107]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu with Rubin for the benefit of identifying reception of a RA preamble resulted from scanning all beams of the cell. 
	Re claims 2 and 13, Wu discloses RA response is transmitted to the UE via a PDCCH in a RA response window (figure 10; paragraph [0072])).
	Re claims 3-5, 14 and 15, Wu discloses the RA response window starts at a subframe that contains an end of a transmission of the last RA preamble of the multiple RA preambles plus three (3) subframes and has a length configured to the UE (paragraph [0072]). 
	Re claims 9 and 18, Wu discloses each of the different timings refers to a subframe (figure 10). 
	Re claims 10, 11, 19 and 20, Wu discloses a BS scanning multiple timings to identify at least one random access (RA) preamble received from the UE (figure 3, step 302), but fails to disclose a base station to scan all beams of the cell in association with receiving one or more RA preambles from the UE. However, Rubin discloses scanning all beams of the cell in association with the UE (paragraph [0107]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu with Rubin for the benefit of identifying reception of a RA preamble resulted from scanning all beams of the cell. 

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu in view of Rubin and further in view of Park et al (US 20150257073, “Park”).  
	Re claims 6, 7, 16 and 17, Wu discloses all of the limitations of the base claim, but fails to disclose multiple timings refers to a symbol or a time slot. However, Park discloses transmitting a preamble in a symbol or a slot ((paragraph [0050]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu with Park for the benefit of identifying reception of a RA preamble resulted from scanning at different time slots and symbols.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wu in view of Rubin and further in view of Li et al (US 20140177607, “Li”).  
	Re claim 8, Wu discloses all of the limitations of the base claim, but fails to disclose the UE is within normal coverage of the base station such as the received signal quality of the UE from the base station is above a threshold. Li disclose the UE is within normal coverage of the base station such as the received signal quality of the UE from the base station is above a threshold (paragraphs [0134] and [0135]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu with Li for the benefit of providing reliable data communication by locating UE within coverage region of BS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HONG S CHO/
Primary Examiner, Art Unit 2467